DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The claims are directed to a gaming machine (i.e., apparatus) and method of same (i.e., process).  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “The present disclosure generally relates to gaming and wagering, and, more particularly, to electronic gaming machines that permit wagering upon outcomes of bingo games” (par. 2).  More particularly, representative claim 1 recites the following (with emphasis):
1. A gaming machine for use with a gaming server, comprising:
a display;
a user interface; 
a network interface; and
a game controller executing instructions stored in a memory, wherein execution of the instructions causes the game controller to, at least:
display, via at least one main game spin of a plurality of reels, first symbols on the display that are representative of a main bingo game outcome, wherein the main bingo game outcome is based, at least in part, on a main bingo card, a bingo number listing received from the gaming server via the network interface, and a main bingo game pay table;
receive, via the user interface, input that selects a volatility option from a plurality of volatility options displayed on the display; and
determine a bonus bingo game outcome, wherein the bonus bingo game outcome is based, at least in part, on a bonus bingo card, the same bingo number listing used to display the main bingo game outcome, and a bonus bingo game pay table that specifies winning bonus bingo game outcomes in accordance with the selected volatility option; and 
display, via at least one bonus game spin of the plurality of reels, second symbols on the display that are representative of the bonus bingo game outcome, wherein the at least one bonus game spin presents the second symbols of the bonus game outcome in accordance with the selected volatility option.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claim 12.  Dependent claims 2-9, 11, and 13-20 further define the abstract idea by introducing various rules to the game (e.g., deducting a wager form a credit balance, various pay tables, symbols shown in a matrix, game options such as number of free spins and wild symbols, etc.).  
The abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game (e.g., a bingo and reel slot machine game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); and/or
a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B.V., and Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  The instant claims encompass the management of both bingo and spinning reel wagering games.  Finally, the claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game (e.g., as determined by a random number generator).  Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways.  Similarly, the abstract idea does not improve the functioning of these physical elements.  The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h).   Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a gaming machine, a user interface, a display, a network interface, a game controller to carry out the abstract idea, a gaming server communicating via the network interface, and a cash input device.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity.  The aspects of the server are purely generic and neither the claims nor the specification provide any particular detail of the server device.  The other elements (listed above) relate to gaming machines that are generic, conventional, and well-known in the art of wager gaming.   
For instance, US 6,142,872 to Walker et al. teaches that these elements are conventional:
“The slot server 200 and the slot machines 300-303, discussed further below in conjunction with FIGS. 2 and 3, respectively, may be embodied as conventional hardware and software, as modified herein to carry out the functions and operations described below. The slot server 200 and slot machines 300-303 transmit data between one another. The transmitted data may represent player names and corresponding identification numbers and team associations, credit balance amounts and play results. The slot server 200 and each of the slot machines 300-303 may communicate by means of cable or wireless links on which data signals can propagate” (6:53-64). 

“In a per-spin embodiment, each player starts the representative slot machine 300 in a conventional manner by providing a form of payment, for example, by depositing one or more coins or bills in a coin/bill acceptor 355, or inserting a credit card, debit card or smart card into a card reader 364” (8:45-50).

Walker additionally teaches that “slot machines 300-303” may be embodied as “conventional hardware and software” shown in Figure 3, including three reels, a reel controller, a video display and a random number generator.  In light of these factual findings, the additional claim features are well-understood, routine, and conventional.
Several other references have been made of record to demonstrate features that are well-understood, routine, and conventional in the art.  Each of these references is incorporated herein by reference to show the state of the art.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.  Applicant addresses the grounds of rejection under §101 on pages 11-16 of the Remarks.  
As an initial matter, The Examiner appreciates and understands the discussion of Class II and Class III games presented in the arguments section.  Applicant discusses on pages 12-13 that the invention seeks to present Class II games (i.e., bingo games) as if they were Class III games (i.e., slot machine games) with true changes in volatility of outcomes.  Applicant explains that regulatory constraints exist on how conventional Class II gaming machines operate such that “any game outcomes must be the result of applying a bingo number listing or ball call to a bingo game card, using a pay table to determine the game outcome, and presenting the game outcome via a façade of a number of main game spins and potentially a number of bonus game spins” (p. 12-13).  Applicant refers to this scenario as “merely a simulation” of Class III games, since the “result of any bonus game outcome was already determined by the single application of the bingo number listing to the bingo card” (p. 13).
The Examiner finds it instructive to note the reason for pursing one class over the other is the direct result of the regulatory agencies of a particular jurisdiction.  Applicant recognizes that certain jurisdictions do not allow for Class III (i.e., slot machine) games and the purpose of the invention is to operate games that appear to be slot machine games in areas that do not allow them by using Class II (i.e., bingo) games as a base for the game results and the “façade” of a slot machine game on top of them.   
Applicant then explains on page 13 that introducing volatility into a Class II game has been essentially illusory.  This is because the conventional Class II gaming machine is bound to follow a predefined pay table.  Any spins of the “slot machine” facade will ultimately follow the fixed, predefined pay table regardless of any volatility option the player may select.  
On page 14, Applicant describes the instant application’s approach to solving the Class II volatility issue.  First, bonus game pay tables are used, where each pay table has a particular volatility to correspond to the user’s selection of a volatility option.  The gaming machine may select or generate a bonus game pay table to correspond to the selected volatility option.  Second, a bingo number listing for both the main game and the bonus game may be used.  Applicant explains that a single play of the gaming machine corresponds to a single ball call (which the Examiner understands as a randomly selected bingo game outcome).  Applicant then explains that putting the two aspects together meets the regulatory constraints of Class II gaming and provides the desired volatility options.
While the above explanations may demonstrate a clever approach to regulatory compliance, the Examiner is not convinced these aspects demonstrate a technological solution to a technical problem in the context of patent eligibility.  It is undisputed that the embodiments of the invention relate to wagering games.  It is well settled in both the case law and MPEP guidance that wagering games are abstract ideas.  In this case, the goal of the invention as explained by Applicant’s Remarks is to present one type of game as if it were a different type of game, more specifically, to present a bingo type game as if it were actually a slot machine type game.  It would appear that this sort of “façade” (to use Applicant’s word) is merely an adjustment to the rules for the Class II game to make it appear to be a Class III game.  Changes in game rules are undoubtedly innovations in the realm of abstract ideas.  Innovations are ineligible when they are an innovation in ineligible subject matter (SAP America, Inc. v. InvestPic, LLC). 
Furthermore, there is not sufficient evidence on the record to demonstrate any technical problem here.  Clearly the primary motivator is broadly a regulatory problem, or more particularly a business problem of complying with gaming regulations while providing a desired product to customers.  Those of ordinary skill in the art understand that the choice of volatility is desirable to customers because it allows for greater award outcomes.  How to serve such customers in jurisdictions that do not allow Class III gaming is the problem Applicant seeks to solve, which does not appear to be a technical problem.   
The Examiner acknowledges arguments made with respect to MPEP 2106.05 on pages 15-16 of the Remarks.  However, given the above discussion, it is difficult to see how swapping one wagering game for another could reasonably be seen as an improvement upon the functioning of a computer or upon conventional technology or technological processes.  
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715